department of the treasury internal_revenue_service washington d c government entities division sep set er pat uniform issue list keke rerekerererkeererererererrereree hrekkrkrreerereererererererekrrereeererre kerkerkekrreerererererekrerererererrerere legend taxpayer kekerkekekereeeeerekr ere rereereerr keke eeerererekrerererererer amount d - kkekkekerkeererererere amount e krekeerekkrererereree custodian f krkerkeraeekereereekrerererereere bank g entity h hrrkkkekrekrerrereeikeerereereereerekrererere krkekekekererererekeer ere eer rerererreerereereree custodian m karkekerekerreerererererereereerererrrreree accou nt w hrekrerrereraerererer eere rererrererereereeerr hike rrr ererereer err reereerererrererererer ra xx khkkekre eker rr ererekrereererrerererereeerer krekkekkeerererererer er ererererererereer ira y krekikkre aker ree re re rerekeraerrreerrerererereeere hrekrrerekrrere retr rerererererrerereerereereree dear kaekrkekerekekrrrarrerrrerererke the following facts and representations have been submitted by you under penalty of this is in response to your letter dated date as supplemented by additional correspondence and communications dated april and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code perjury in support of the ruling requested - -6 __of _ sand after suffering substantial losses in the equity maintained individual_retirement_arrangement ira the taxpayer currently age x with custodian f a financial services organization that invests ira assets in mutual funds in- markets the taxpayer withdrew amount d consisting of all remaining funds in ira x within seven days of receipt of amount d the taxpayer contacted bank g the agents for entity h about a rollover of ira x funds into another ira that invested in demand notes of entity h entity h accepted amount d as what the taxpayer believed was a rollover_contribution to a new ira with an official of entity h even asking the taxpayer who was to be his beneficiary however instead of establishing a rollover ira on the taxpayer's behalf with his spouse as beneficiary entity h established account w account w was not an ira and it listed the taxpayer and his spouse as co-owners rather than listing the spouse as a beneficiary entity h established account w as a non-ira account without the taxpayer's knowledge or consent in because he had not received internal_revenue_service irs form_5498 from entity h confirming that amount d had in fact been rolled over into another ira was at this time that officials of entity h informed the taxpayer that they were not presently established to administer or offer custodial handling of demand note accounts the taxpayer protested that entity h representatives had not previously disclosed this fact to him and that it had always been his intent to roll amount d into another ira the disclosure by entity h that amount d had not been rolled over into another ira occurred more than days after the taxpayer had withdrawn those funds from ira x the taxpayer became concerned about his transactions with entity h it the taxpayer's ira assets remained with entity h until march of when the taxpayer withdrew amount e from account w and immediately established ira y with custodian m amount e is amount d less the amount of a required_minimum_distribution withdrawn from account w by the taxpayer as if account w were an eligible_retirement_plan subject_to the rules of code sec_401 based on the facts and representations presented in this letter you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e - sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 errors revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred a in this case the taxpayer liduidated if ira x and deposited amount d with entity h with the understanding that account w established by entity h be a rollover ira instead officials of entity h placed the money in a non-ira account the discovery that entity h had not rolled amount d taxpayer had liquidated the assets of ira x subsequently the taxpayer withdrew amount e from entity h and established ira y with custodian m into another ira occurred more than days after the therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount e provided all other requirements of sec_408 except the 60-day requirement were met with respect to the contribution of amount e that amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact service by telephone at’ correspondence to se t ep ra t1 tte rrhih the please address all or by fax at sincerely yours cablasa willhao carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
